                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                  AT CHATTANOOGA

 UNITED STATES OF AMERICA                       )
                                                )        Case No. 1:18-cr-106-7
 v.                                             )
                                                )        Judge Travis R. McDonough
 ALOGA OGWIGI                                   )
                                                )        Magistrate Judge Susan K. Lee
                                                )


                                             ORDER



       United States Magistrate Judge Susan K. Lee filed a report and recommendation

recommending that the Court: (1) grant Defendant’s motion to withdraw his not-guilty plea as to

Counts Three and Twenty-Two of the twenty-two-count Indictment; (2) accept Defendant’s

guilty plea as to the lesser included offense of the charge in Count Three of the Indictment, that

is of conspiracy to distribute less than 50 kilograms of marihuana in violation of 21 U.S.C.

§§ 846, 841(a)(1), and 841(b)(1)(D); (3) adjudicate the Defendant guilty of the lesser included

offense of the charge in Count Three of the Indictment, that is of conspiracy to distribute less

than 50 kilograms of marihuana in violation of 21 U.S.C. §§ 846, 841(a)(1), and 841(b)(1)(D);

(4) defer a decision on whether to accept the plea agreement until sentencing; and (5) allow

Defendant to remain released on bond under appropriate conditions of release until sentencing in

this matter (Doc. 165). Neither party filed a timely objection to the report and recommendation.

After reviewing the record, the Court agrees with Magistrate Judge Lee’s report and

recommendation. Accordingly, the Court ACCEPTS and ADOPTS the magistrate judge’s

report and recommendation (Doc. 165) pursuant to 28 U.S.C. § 636(b)(1) and ORDERS as

follows:
1. Defendant’s motion to withdraw his not-guilty plea as to as to Counts Three and Twenty-

   Two of the twenty-two-count Indictment is GRANTED;

2. Defendant’s plea of guilty to the lesser included offense of the charge in Count Three of

   the Indictment, that is of conspiracy to distribute less than 50 kilograms of marihuana in

   violation of 21 U.S.C. §§ 846, 841(a)(1), and 841(b)(1)(D) is ACCEPTED;

3. Defendant is hereby ADJUDGED guilty of the lesser included offense of the charge in

   Count Three of the Indictment, that is of conspiracy to distribute less than 50 kilograms

   of marihuana in violation of 21 U.S.C. §§ 846, 841(a)(1), and 841(b)(1)(D);

4. A decision on whether to accept the plea agreement is DEFERRED until sentencing; and

5. Defendant SHALL REMAIN on bond under appropriate conditions of release until

   sentencing in this matter which is scheduled to take place on July 26, 2019, at 9:00 a.m.

   [EASTERN] before the undersigned.

   SO ORDERED.

                                         /s/Travis R. McDonough
                                         TRAVIS R. MCDONOUGH
                                         UNITED STATES DISTRICT JUDGE




                                           2
